DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an assembly for bi-stable positioning” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 requires “said mobile part being configured to assume at least a first position to access the housing part of the tubular element” in line 5.  It is unclear what is required by “of the tubular element” as the tubular element is not a part of the housing part.  It is suggested to delete “of the tubular element” to overcome this rejection.
Claim 4 recites the limitation "the extraction of the tubular element" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the correct retention position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 requires “said first position to access the tubular element” in line 3.  The limitation is unclear and confusing as the first position is to access the housing part (see claim 1).
Claim 6 recites the limitation "said second retention and protection position of the tubular element" in line 4 (Emphasis added).  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 requires “said mobile part being configured to assume at least a first position to access the housing part of the tubular element” in line 6.  It is unclear what is required by “of the tubular element” as the tubular element is not a part of the housing part.  It is suggested to delete “of the tubular element” to overcome this rejection.
Claim 8 requires “said welding apparatus being wherein said mobile part” in line 10.  It is unclear what is required by “said welding apparatus being”?  It is suggested to delete “said welding apparatus being” to overcome this rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacheldor (U.S. Patent 2,379,060).
Bacheldor discloses a support device capable of for (supporting) a tubular element (22), comprising: a housing part (6) configured to house, during use (of the support device), the tubular element, a mobile part (18 and optionally further 10 and/or 16) capable of for guiding and positioning the tubular element and for protecting (by covering a surface thereof) the housing part, the mobile part being configured to assume at least a first position (Figure 2) capable of to access the housing part (considered of the tubular element in as much as the limitation is currently understood in view of the 35 USC 112 rejection above), in order to easily insert the tubular element into the housing part, and at least a second position (Figure 3) capable of to retain the tubular element and to at least partly cover the housing part (i.e. to at least partially cover a surface thereof as shown in Figure 3) and the tubular element positioned therein (i.e. to at least partially cover a surface thereof as shown in Figure 3), the support device arranged such that the mobile part includes a lever (10 and/or 16) capable of for passage (of the mobile part) from the first position to the second position and drivable by the tubular element 
Regarding claim 2, Bacheldor teaches a fixed part (7 and/or 8) and snap-in means (i.e. comprising pins 14 and holes 13 and considered the corresponding structure or an equivalent thereof of the pins 29 and holes 30 described in the specification on page 8) to connect the mobile part to the fixed part.
Regarding claim 3, Bacheldor teaches the mobile part is connected to the fixed part by means at least of a rotation pin (14), inserted into a corresponding hole (13) made on the fixed part and capable of able to allow a rotation of the mobile part with respect to the fixed part at least from the first position to the second position or vice versa.
Regarding claim 4, Bacheldor teaches the mobile part comprises at least one segment (18) in contact with the tubular element inserted in the housing part and capable of able to determine the passage of the mobile part from the second position to the first position, during the extraction of the tubular element from the housing part.
Regarding claim 5, Bacheldor teaches the lever is made to rotate by the tubular element and the segment of the mobile part acts on the tubular element, taking it into the correct retention position in the housing part (from Figure 2 to Figure 3).
Regarding claim 6, Bacheldor teaches the mobile part is provided with an assembly for bi-stable positioning (comprising arm 16 and/or arm 10 and further spring 23 and considered the corresponding structure or an equivalent thereof of the tongue 35 and spring 38 described in the specification on page 9), so that it can stably keep the first position to access the housing part (considered tubular element in as much as the limitation is currently understood in view of the 35 USC 112 rejection above) and the second retention and protection (i.e. considered at least partly covering) position of the tubular element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bacheldor.
Bacheldor is described above in full detail.  Bacheldor does not expressly teach the mobile part is made of transparent material.  One of ordinary skill in the art understands a part is necessarily made either of transparent material or partially transparent/translucent material or opaque material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the mobile part taught by Bacheldor is made of transparent material as is nothing more than choosing from the finite number of identified predictable aesthetic solutions (i.e. a part is necessarily made of either transparent material or partially transparent/translucent material or opaque material) with a reasonable expectation of success (see MPEP 2144.04 “I. AESTHETIC DESIGN CHANGES” and matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art wherein while the specification discloses .

Allowable Subject Matter
Claims 8-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or suggest a welding apparatus for a tubular element as claimed comprising welding means in addition to the support device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/JOHN L GOFF II/Primary Examiner, Art Unit 1746